Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 28, 2022

                                       No. 04-22-00129-CV

                              IN THE INTEREST OF K.S., a Child

                   From the 81st Judicial District Court, Karnes County, Texas
                              Trial Court No. 20-08-00147-CVK
                          Honorable Joel B. Johnson, Judge Presiding


                                          ORDER
       Appellants’ court-appointed attorneys have filed briefs and motions to withdraw on
behalf of T.R. and R.S. pursuant to Anders v. California, 386 U.S. 738 (1967), in which the
attorneys assert there are no meritorious issues to raise on appeal. See In re R.R., No. 04-03-
00096-CV, 2003 WL 21157944 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying the
Anders procedure in a criminal case to an appeal from the termination of parental rights). Both
counsel certify they have served copies of the briefs and motions on appellants T.R. and R.S.,
informed appellants of their right to review the record and file their own briefs, and explained to
appellants the procedure for obtaining the record. See Nichols v. State, 954 S.W.2d 83, 85 (Tex.
App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San
Antonio 1996, no pet.); see also Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014). If
appellants T.R. and R.S. desire to file a pro se brief, they must do so within twenty (20) days
from the date of this order.

         The Department has filed a response waiving its right to file a brief in this case unless
appellants file a pro se brief. If either or both appellants file a timely pro se brief, the State may
file a responsive brief no later than twenty (20) days after appellant’s pro se brief is filed in this
court.

       We further ORDER the motions to withdraw filed by counsel for appellants to be HELD
IN ABEYANCE pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82
(1988); Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008).

        We instruct the Clerk of this Court to serve a copy of this order on appellants T.R. and
R.S., their counsel, the attorney for the State, and the clerk of the trial court.
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court